                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

AMBER DANIELLE HOSEA,                               )
                                                    )
               Plaintiff,                           )
                                                    )
v.                                                  )      No. 3:17-CV-509-DCP
                                                    )
ANDREW M. SAUL, 1                                   )
Acting Commissioner of Social Security,             )
                                                    )
               Defendant.                           )

                                             ORDER

       For the reasons stated in the Memorandum Opinion entered contemporaneously herewith,

Plaintiff’s Motion for Judgment on the Pleadings [Doc. 18] will be GRANTED, and the

Commissioner’s Motion for Summary Judgment [Doc. 20] will be DENIED. This case will be

REMANDED to the Social Security Administration for the ALJ to appropriately reconsider the

opinion of Plaintiff’s treating physician.

       IT IS SO ORDERED.

                                             ENTER:



                                             Debra
                                             Deebr
                                                braa C. P
                                                        Poplin
                                                         opli
                                                         op liin
                                             United States Magistrate Judge


ENTERED AS A JUDGMENT
    s/ -RKQ/0HGHDULV
   CLERK OF COURT




       1
         Andrew M. Saul was sworn in as the Commissioner of Social Security on June 17, 2019,
during the pendency of this case. Therefore, pursuant to Federal Rule of Civil Procedure 25(d),
Andrew M. Saul is substituted as the Defendant in this case.
